Citation Nr: 0613039	
Decision Date: 05/04/06    Archive Date: 05/15/06

DOCKET NO.  96-10 068	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder.

2.  Entitlement to assignment of an initial compensable 
evaluation for residuals of a fracture of the left tibia and 
fibula.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


ATTORNEY FOR THE BOARD

T. Francesca Craft, Counsel


INTRODUCTION

The veteran served on active duty from November 1967 to June 
1970 and from September 1970 to September 1973.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 1996 rating decision by the 
Department of Veterans Affairs (VA) regional office (RO) in 
St. Petersburg, Florida, which granted service connection for 
residuals of a fracture of the left tibia and fibula and 
assigned a noncompensable rating effective April 3, 1995, and 
denied the following claims: an increased rating for a 
corneal scar of the left eye with retained glass fragments, 
an increased rating for defective vision of the left eye, 
service connection for right eye disability, and service 
connection for post-traumatic stress disorder (PTSD).  The 
veteran initiated an appeal as to all issues, except service 
connection for right eye disability, and subsequently 
withdrew the increased rating issues pertaining to his left 
eye disabilities.  The Board initially reviewed the appeal in 
November 1997 and remanded the matter to the RO for extensive 
evidentiary development.  The appeal was returned to the 
Board in March 2005, at which time, the Board remanded the 
appeal to address some procedural matters.  A review of the 
file indicates that all development and procedural remand 
directed action has been completed and the Board may proceed 
with its final review of service connection for PTSD.  See 
Stegall v. West, 11 Vet. App. 268, 271 (1998).

In the March 2005 remand, the Board acknowledged the 
representative's assertion that service connection for an 
anxiety disorder is warranted.  Because the matter had not 
been previously addressed, the Board referred it to the RO 
for appropriate action.  See Godfrey v. Brown, 7 Vet. App. 
398 (1995) (the Board is without jurisdiction to consider 
issues not yet adjudicated by the agency of original 
jurisdiction.)  The Board is unable to locate any evidence 
that the RO took any action on the matter.  Accordingly, the 
Board refers the matter once more.  

The assignment of an initial compensable evaluation for 
residuals of a fracture of the left tibia and fibula is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.  The veteran has been adequately notified of all pertinent 
laws and regulations and of the evidence necessary to 
establish his claim; all reasonable development necessary for 
the disposition of the appeal of this claim has been 
completed.

2.  Post-traumatic distress disorder is not shown in service 
and the most probative post-service medical evidence shows 
the veteran does not have a current diagnosis of PTSD.


CONCLUSION OF LAW

Service connection for post-traumatic stress disorder is not 
warranted.   38 U.S.C.A. §§ 1110, 1131, 5100, 5102, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.303, 3.304 
(2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The Board finds that VA's duties to the appellant under the 
VCAA have been fulfilled.  In this regard, the record shows 
that the RO sent VCAA notice in November 2001.  As previously 
noted, the original RO decision that is the subject of this 
appeal was entered in October 1996, which was years before 
the enactment of the VCAA.  Obviously, VA could not have 
informed the veteran of law that did not yet exist.  
Moreover, in Pelegrini v. Principi, the United States Court 
of Appeals for Veterans Claims (Court) also made it clear 
that where, as in this case, notice was not mandated at the 
time of the initial RO decision, the RO did not err in not 
providing such notice complying with 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. 
§ 3.159(b)(1) because an initial RO decision had already 
occurred.  See Pelegrini v. Principi, 17 Vet. App. 412 
(2004).  Also see VAOPGCPREC 7-2004.  The VCAA notice 
complies with the four requirements in 38 U.S.C. § 5103(a) 
and 38 C.F.R. 
§ 3.159(b), in that it (1) informs the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) informs the claimant about the 
information and evidence the claimant is expected to provide; 
(3) informs the claimant about the information and evidence 
that VA will attempt to provide on his behalf; and (4) 
requests the claimant provide any evidence in his possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)." The notice directs the veteran 
to tell VA about any additional information or evidence that 
he wanted VA to try and get and to send information 
describing additional evidence or the evidence itself.  The 
Board finds the instructions are sufficiently broad to meet 
the criteria of the fourth element.

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, Nos. 01-1917 and 02-1506, which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Dingess/Hartman, slip op. at 14.  Additionally, this notice 
must include notice that a disability rating and an effective 
date for the award of benefits will be assigned if service 
connection is awarded.  Id.  

In the present case, the veteran was only informed of the 
elements of existence of a disability and a connection 
between the veteran's service and the disability.  Despite 
the inadequate notice provided to the veteran on the 
remaining two elements, the Board finds no prejudice to the 
veteran in proceeding with the issuance of a final decision.  
See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the 
Board addresses a question that has not been addressed by the 
agency of original jurisdiction, the Board must consider 
whether the veteran has been prejudiced thereby).  In that 
regard, the veteran's status as an honorably discharged 
veteran was previously established.  Since service connection 
for PTSD has not been established, the degree of disability 
and effective date of the disability are not issues before 
the Board.  In sum, the lack of notice has no prejudicial 
consequence.

VA also has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. § 
5103A.  VA has obtained all indicated medical records 
available or expended reasonable efforts to do so.  VA 
scheduled the veteran for a VA examination, which addressed 
the nature and etiology of the veteran's claimed PTSD.  There 
is sufficient medical evidence of record to make a decision 
on the claim on appeal.  

Law and Regulations

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted in the 
line of duty or for aggravation of a pre-existing injury or 
disease in the line of duty.  38 U.S.C.A. §§ 1110, 1131; 38 
C.F.R. § 3.303. Service connection may also be granted for 
any disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 4.125 
(which provides for the diagnosis of mental disorders in 
accordance with the American Psychiatric Association: 
DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS (DSM), 
32 (4th Ed.) (1994) (DSM IV)); a link, established by medical 
evidence, between current symptoms and an in-service 
stressor; and credible supporting evidence that the claimed 
in-service stressor occurred.  If the evidence establishes 
that the veteran engaged in combat with the enemy and the 
claimed stressor is related to this combat, in the absence of 
clear and convincing evidence to the contrary, and provided 
that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  38 C.F.R. § 
3.304(f) (2005); see Moreau v. Brown, 9 Vet. App. 389, 394 
(1996).

When after consideration of all evidence and material of 
record in a case before the Department with respect to 
benefits under laws administered by the Secretary, there is 
an approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. 
§ 5107 (West 2002); 38 C.F.R. § 3.102 (2005).

Analysis

The Board has thoroughly reviewed all the evidence in the 
veteran's claims folder, which includes:  his service medical 
records, service personnel records, his contentions, as 
presented in written statements and argument, VA records for 
treatment from 1995 to 2001, VA examination reports, various 
private medical records/reports, Social Security 
Administration records, and correspondence from the U.S. Army 
Crimes Records Center (CRC) and from the United States Armed 
Services Center for Research of Unit Records (USASCRUR).  
Although the Board has an obligation to provide reasons and 
bases supporting this decision, there is no need to discuss, 
in detail, the extensive evidence submitted by the veteran or 
on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 
(Fed. Cir. 2000) (the Board must review the entire record, 
but does not have to discuss each piece of evidence).  The 
Board will summarize the relevant evidence where appropriate, 
and the Board's analysis below will focus specifically on 
what the evidence shows, or fails to show, on the claim.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the claimant).

A review of the record indicates that service connection for 
PTSD is not warranted because the evidence does not establish 
a confirmed diagnosis of PTSD.  

The record does reveal some positive evidence that the 
veteran has symptoms of PTSD and PTSD appears to be an 
ongoing diagnosis reflected in outpatient records since 1995.  
However, there is also negative evidence that indicates the 
veteran does not have a current diagnosis of PTSD, which the 
Board finds more persuasive.  See Owens v. Brown, 7 Vet. App. 
429 (1995) (the Board is free to favor one medical opinion 
over another provided it offers an adequate basis for doing 
so).  For example, greater weight may be placed on one 
physician's opinion than another's based on such factors as 
reasoning employed by the physicians and whether or not and 
the extent to which they reviewed prior clinical records and 
other evidence. Gabrielson v. Brown, 7 Vet. App. 36, 40 
(1994).  It is also recognized that the Board does not 
presume that VA treatment records are more probative than 
other evaluations of record.  The "treating physician rule" 
that gives the opinions of treating physicians greater weight 
in evaluating medical evidence has been rejected in the 
context of veterans' benefits claims.  See Van Slack v. 
Brown, 5 Vet. App. 499, 502 (1993); Guerrieri v. Brown, 4 
Vet. App. 467, 473 (1993).  

The Board finds that for this appeal the VA compensation and 
pension mental health examination has greater probative value 
than do VA treatment records.  In this regard, the VA 
examiner reviewed the claims file, which as noted earlier, 
included service records.  On the issue of credibility, the 
VA examiner's review of the claims file prior to his 
examination of the veteran is pivotal.  There is no 
indication, however, that the clinician, who initially 
evaluated the veteran for PTSD in February 1995, reviewed any 
records at all.  In fact, erroneous or unsubstantiated 
statements within the evaluation indicate he did not.  For 
example, the evaluation states that the veteran served for 
four years in Thailand and three years and eight months in 
Vietnam.  The clinician refers to two stressors (incidents 
involving the injury to the veteran's left eye and the 
fracture of his left leg) as having occurred in Vietnam.  
Service personnel records show the veteran was never assigned 
to Vietnam.  He apparently was assigned to an Army depot 
somewhere in Thailand and a detachment in Bangkok for a total 
duration of 31/2 years.  The clinician also refers to the 
veteran's broken tibia and fibula as having occurred when a 
car ran him over.  Service medical records confirm the 
injury, but indicate the fracture occurred when the veteran 
fell off a motorcycle; there is no mention of an automobile 
being involved.  Finally, it is noteworthy that the 
evaluation indicates the veteran had "some" combat.  
Service records reveal no awards or decorations, reflecting 
combat service, such as a Combat Action Ribbon.  Service 
records show the veteran's principal duties were physical 
activities specialist, administrative specialist, briefer, 
and recreational specialist while he served in Thailand.  
Because the clinician in 1995 did not review previous records 
and pertinent information in his evaluation appears to be 
erroneous or unsubstantiated, the Board finds the evaluation 
to be of very limited probative value.  

The diagnosis of PTSD appears to be repeated throughout 
treatment records from 1995 to 2001, but it is without 
additional psychiatric evaluations to support the ongoing 
diagnosis.  There is, however, a note in May 2001 that states 
that a PTSD screen was done that was negative.  Also of 
import, is the veteran's participation in an inpatient PTSD 
program in September 2000, which was terminated due to the 
lack of PTSD symptomatology.  The discharge report states, in 
pertinent part, 

While the patient appeared to be anxious 
and needy at times, longitudinal 
observation by the Team over the two-
week period since his admission failed 
to reveal any clinical symptoms 
consistent with a diagnosis of chronic 
PTSD.  The validity of his self-reported 
PTSD and pain symptoms was questioned 
since there were inconsistencies between 
the patient's reported symptomatology 
and his behavior.

The final diagnosis was an anxiety disorder not otherwise 
specified; rule out PTSD.  It is also illuminating that 
treatment records show different psychiatric diagnoses, 
including depression, depression with PTSD symptoms, and 
anxiety disorder with depression.  

The VA examiner's findings in 2003 are more probative than 
the 1995 psychiatric evaluation because the clinician 
provided reasons and bases for ruling out the PTSD diagnosis.  
Specifically, he explained what psychiatric disorders the 
veteran's symptoms were consistent with, identified a 
predominant personality disorder, and referred to the 
findings from inpatient treatment as very persuasive since 
the clinicians in the program had an extensive period of time 
to observe the veteran.  

In summary, the most probative evidence demonstrates that the 
veteran lacks a confirmed diagnosis of PTSD.  As the medical 
evidence fails to establish a current diagnosis, service 
connection for PTSD is not warranted. Brammer v. Derwinski, 
3 Vet. App. 223, 225 (1992) (absent proof of present 
disability there can be no valid claim).  Because there is no 
confirmed diagnosis of PTSD, the Board need not address 
verification of stressors.  The fair preponderance of the 
evidence is against the claim; accordingly, the benefit of 
the doubt doctrine is not for application and service 
connection for PTSD is not warranted.
   

ORDER

Service connection for post-traumatic stress disorder is 
denied.


REMAND

A review of the record indicates that the veteran initially 
filed for service connection of a compound fracture of the 
tibia and fibula of the left leg in March 1977.  A rating 
decision dated in September 1977 states that rating as to 
residuals of a fracture of the left leg is deferred pending 
receipt of additional service medical records.  The Board's 
review of the file has not disclosed any subsequent rating 
actions on the issue until the rating decision in October 
1996, which granted service connection for residuals of a 
fracture of the left tibia and fibula and assigned a 
noncompensable rating effective April 3, 1995.  Thus, it 
appears that the veteran's claim has remained open since 1977 
and there are at least three issues to be resolved.  The 
first issue is whether proper notice has been given 
concerning effective dates.  See Dingess/Hartman v. 
Nicholson, Nos. 01-1917 and 02-1506 (U.S. Vet. App. Mar. 3, 
2006).  The second issue is whether the correct effective 
date has been assigned to service connection for residuals of 
a fracture of the left tibia and fibula.  

The third issue is whether evidence of degree of disability 
has been properly developed.  In this regard, the record 
reflects that the RO requested treatment records from March 
1994, based on treatment identified for the service 
connection claim for PTSD.  Consideration must be given to 
the Court's determination in Fenderson v. West, 12 Vet. App. 
119 (1999), and whether the veteran is entitled to a higher 
rating for any period of time based on the facts found during 
the appeal period, which appears to begin at least from March 
1977.  In Fenderson, the Court held that evidence to be 
considered in the appeal of an initial assignment of a rating 
disability was not limited to that reflecting the then 
current severity of the disorder.  Compare Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  Should the RO determine 
that the effective date for service connection for residuals 
of a fracture of the left tibia and fibula is earlier than 
April 3, 1995, the evidence must be developed to reflect the 
level of disability from that date.

Accordingly, the case is REMANDED for the following action:

1.  Please send the veteran a corrective 
VCAA notice under 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b), that includes 
an explanation as to the information or 
evidence needed to establish an 
effective date for the claim on appeal, 
as outlined by the Court in 
Dingess/Hartman v. Nicholson, Nos. 01-
1917 and 02-1506 (U.S. Vet. App. Mar. 3, 
2006).  The notice should also request 
that the veteran identify all post-
service treatment for residuals of a 
fracture of the left tibia and fibula.

2.  After the veteran has been afforded 
an appropriate time to respond, the AMC 
should ensure that no other notification 
or development action, in addition to 
that directed above, is required.  If 
further action is required, the AMC 
should undertake it before further 
adjudication of the claim.

3.  Thereafter, the AMC should 
readjudicate the assignment of an 
initial compensable evaluation for 
residuals of a fracture of the left 
tibia and fibula, and the assignment of 
an effective date for service connection 
for residuals of a fracture of the left 
tibia and fibula.  If the AMC determines 
April 3, 1995, to be the correct date, 
and not an earlier date based on the 
veteran's initial claim submitted in 
1977, the AMC should fully explain the 
date chosen.  If the claim for 
assignment of an increased initial 
evaluation remains denied, the appellant 
and his representative should be 
furnished an appropriate SSOC, and given 
the opportunity to respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


